DETAILED ACTION
Claims 1-20 are presented for examination.
This office action is in response to the amendment submitted on 02-NOV-2020.
Claims priority to Application 14/460,986 (now U.S. Patent 10,578,768).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments – Title
Applicant’s arguments with respect to the Title have been fully considered and are persuasive per amendment of the Title.  The objection of the Title has been withdrawn. 

Response to Arguments – Claim Objections
Applicant’s arguments with respect to the Claim Objections have been fully considered and are persuasive per amendment correcting the claim to end in a period. Therefore, the previous objections have been overcome.  However, the amendment has introduced new claim objections. [See below for details] 

Response to Arguments – Double Patenting
Applicant’s arguments with respect to Double Patenting have been fully considered and are persuasive per amendment. As found on pg. 15 of the Applicant/Argument’s Remarks (hereinafter ‘Remarks’), the amendment “virtual measurements to retain a locality of information of the data of the second modality” is not found claimed in U.S. Patent 10,578,768, specifically the element of “a locality of information…”. The rejection of Double Patenting has been withdrawn. 

Response to Arguments – 35 USC § 103
On pgs. 11-14 of the Remarks, Applicant argues the rejections under 35 U.S.C. 103. On pg. 11 and continuing onto pg. 12, Applicant discusses the overall invention and the problem the invention addresses.
Maity et al., Reservoir Characterization of an Unconventional Reservoir by Integrating Microseismic, Seismic, and Well Log Data (hereinafter ‘Maity’) is summarized on the bottom of pg. 12 of the Remarks continuing onto pg. 13. On pg. 13 of the Remarks, Applicant argues Maity does not teach several limitations. Regarding the limitations of “configuring a set of virtual sensors in the physical system, using the virtual sensors to” and “configuring the simulator with settings of the set of virtual sensors to mimic collection of data of”, the Non-Final Rejection dated 10/07/2020 admits Maity does not explicitly disclose these limitations on pg. 16, but rather relies on Roverso, U.S. Patent Application Publication 2011/0313958 A1 in the combination. Regarding the newly presented limitations to retain a locality of information of the data of the second modality, and virtual measurements to retain the locality of information of the data of the second modality, Examiner respectfully disagrees the locality data is not retained. Figure 2 [shown below in the rejection] contains the location data in the workflow. Figure 3 [shown below in the rejection] contains the event location data for modality through the use of a weighted virtual measurement, Maity is cited as teaching the weighted virtual measurement on pg. 15 of the Non-Final Rejection on pg. 3 ¶3.
On pg. 14 of the Remarks, Applicant summarizes the other references in the rejection, Roverso, U.S. Patent Application Publication 2011/0313958 A1 and Watanabe et al., “Streamline-Based Time Lapse Seismic Data Integration Incorporating Pressure and Saturation Effects” (hereinafter ‘Watanabe’), however, no additional arguments are presented towards the claims and the additional prior art. It is argued Maity teaches the newly amended portions.
Applicant's arguments have been fully considered but they are not persuasive. Rejections under 35 U.S.C. 103 are maintained.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:
Regarding Claim 1, the limitation of “integrating the data of the first modality and the data of the second type modality” has amended the term to read first and second modality, however, the term “type” remains after the term “second”. This appears to be in error and is has removed in the corresponding Claims 11 and 16.
Regarding Claims 16, the limitation “acquiring a plurality of modalities of data from a plurality of sources in the physical system, and converting each of the modality of data into attributes of data of a first of the modality of data…” is inconsistent in the plurality of modalities. It appears all amended terms should be plural as consistent with corresponding Claims 1 and 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over
Maity et al., Reservoir Characterization of an Unconventional Reservoir by Integrating Microseismic, Seismic, and Well Log Data (hereinafter ‘Maity’) in view of
Roverso, U.S. Patent Application Publication 2011/0313958 A1.

Regarding Claim 1: A computer-implemented method of integrating plural sources of information to obtain values for a specified attribute of a given physical system, the method comprising: 
Maity teaches acquiring data of a plurality of modalities from a plurality of sources in the physical system, and (Pg. 4 ¶3 Maity teaches using well logs, conventional seismic and microseismic data, plurality of modalities of data and plurality of sources in the physical system “…The proposed workflow includes using well logs, conventional seismic and microseismic data together to characterize fault induced fractures in the reservoir…”)
Maity teaches converting the data of each of the modalities into attributes of data of a first of the modalities, (Figure 10 Pg. 3 ¶2 Maity teaches generating having actual seismic data, i.e. first type of modalities, and converting well log data, a second type, into a synthetic trace “…The synthetic trace is compared with the actual seismic trace extracted from a volume around the actual well track and major reflectors are matched. Figure 10 shows the workflow used in this process including a sample "tie" obtained at one of the wells…”)

    PNG
    media_image1.png
    644
    1172
    media_image1.png
    Greyscale

Maity teaches including acquiring data of a first modality from a set of physical sensors in the given physical system, acquiring data of a second modality from the given physical system, (Abstract Maity teaches using data acquired from a reservoir, specifically, microseismic, seismic, and well log, at least a first modality and a second modality “…The approach shared in this paper can be applied to any type of reservoir setting with microseismic, seismic and well log data being available. What we present is a workflow to integrate these data types to generate useful property predictions including important rock property estimates with the aim of obtaining useable reservoir property maps to aid in reservoir development.…”)
Maity teaches integrating the data of the first modality and the data of the second type modality (Figure 1 and pg. 5 description Maity teaches creating an integrated reservoir characterization based on at least a first and second data modality, displayed in the figure as MEQ Data, Seismic Data, and Well log data “…Figure 1- Integrated workflow for reservoir characterization – outline…”)

    PNG
    media_image2.png
    797
    1534
    media_image2.png
    Greyscale

Maity teaches to retain a locality of information of the data of the second modality, and to retain the locality of information of the data of the second modality, (Figure 2, Figure 3, and Pg. 2 ¶2 Maity teaches the location and velocity are part of the data obtained and use throughout the modeling “The triggered data is run through an advanced ANN based autopicker (Aminzadeh 2011) and the picks obtained are used to generate phase cards for use with inversion algorithms for both location and velocity. HypoDD (Waldhauser 2001) is used to obtain hypocentral locations using the event arrival times based on generated phase data as well as initial crustal model obtained from Southern California Earthquake Center.”)

    PNG
    media_image3.png
    737
    1175
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    406
    577
    media_image4.png
    Greyscale

Maity teaches including configuring a computer system as a simulator (Continuing on Pg. 2 ¶2 Maity teaches generating a model using SimulPS, i.e. a simulator “…The hypocenters obtained are then used to generate better velocity models by using SimulPS inversion algorithm (Thurber 1993) which uses the phase information along with preliminary velocity model estimates and progressively iterates over all of the phase data available to provide final velocity estimates. Figure 3a shows the phase data with the hypocentral locations in a 3D location plot close to an operational injection well while Figure 3b shows the final velocity estimate map (grid data) obtained from one of the SimulPS runs…”)
Maity teaches and with settings of the set of physical sensors, (Continuing Pg. 2 ¶3 Maity teaches using known sensor array spread, i.e. plurality of physical sensors, to determine the final velocity models, i.e. simulation “…After adequate iterations involving removal of bad phase data and improving coverage by considering adequate events based on known sensor array spread, the final velocity models are obtained and used as a baseline estimate for the area of interest…”)
Maity teaches mimic measurements of the data of the second modality through the use of weighted virtual measurements … and through the use of a weighted virtual measurement  (Pg. 3 ¶3 Maity teaches using seismic data, first modality, to determine properties of porosity/density i.e. second modality using an artificial neural network, i.e. weighted virtual measurement “…The final seismic volume and logs obtained are then used together to predict reservoir properties such as porosity and density maps using an ANN based approach. Seismic attributes (Chopra 2007) are calculated from the actual seismic data and these attributes are used as inputs in a supervised ANN autopicking algorithm which tries to match for the desired property as the output…”)
Maity teaches the first modality to convert the data of the second modality to data of the first modality; and (Pg. 3 ¶2 Maity teaches to use seismic data, i.e. first modality, and converting the data of resistivity log, i.e. second modality, to a pseudo sonic log, i.e. first modality “…Due to the absence of sonic logs in most wells, pseudo sonic logs are generated using resistivity log data. Two wells with sonic data available are used to obtain a generalized relationship between sonic travel time and resistivity and the relation is used with other wells to obtain pseudo sonic logs…”)
Maity teaches combining, by the computer system, the data of the first modality and the data of the second modality converted to data of the first modality to obtain values for a specified attribute of the given physical system. (Continuing Pg. 3 ¶2 Maity teaches combining the first and second modality to obtain impedance logs, i.e. a specified attribute “…The logs obtained are then combined with density data to generate impedance logs. The reflection coefficients obtained are then convolved with a selected seismic wavelet to obtain a synthetic seismic trace…”)

Maity does not appear to explicitly disclose
configuring a set of virtual sensors in the physical system, using the virtual sensors to 


However, Roverso teaches configuring a set of virtual sensors in the physical system, using the virtual sensors to and configuring the simulator with settings of the set of virtual sensors to mimic collection of data of ([0085] Roverso teaches the use of virtual sensors to derive data from measured dated, i.e. mimic the physical system “…More specifically, in this embodiment of the invention each of the empirical models (NN, NN,..., NN) are arranged for being trained using empirical data (ED) resulting from natural processes (NP) or man made processes (MMP). In an embodiment of the invention the empirical data are historical measurement data from where the virtual sensor system (VS) is arranged. The empirical data (ED) of the un-measured quantity can be derived either from actual measurement campaigns with temporarily installed sensor systems (S. and S) with sensor values (I and I) as well as in combination with fixed sensors (S. S. . . . . S)…”)
Maity and Roverso are analogous art because they are from the same field of endeavor, characterization and modeling incorporating a neural network.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the mimic measurements of the data of the second modality through the use of weighted virtual measurements as disclosed by Maity by as configuring a set of virtual sensors in the physical system, using the virtual sensors and configuring the simulator with settings of the set of virtual sensors to mimic collection of data disclosed by Roverso.
One of ordinary skill in the art would have been motivated to make this modification in order to process the model because collecting additional data is too costly and may be impractical as discussed by Roverso in [0023] “…Virtual sensing techniques, also known as soft or proxy sensing, are software-based techniques used to provide feasible and economical alternatives to costly or unpractical physical measurement devices and sensor systems. A virtual sensing system uses information available from other on-line measurements and process parameters to calculate an estimate of the quantity of interest…”

Regarding Claim 8: Maity and Roverso teach The method according to claim 1, 
Roverso wherein the set of virtual sensors enable acquisition of the converted data of the first modality. ([0097] Roverso teaches the virtual sensor will continuously calculate an output signal, i.e. first modality “…The combination function (f) of the virtual sensor system may be arranged to calculate the output value (y) based on different criteria's. In an embodiment of the present invention the combination function (f) is arranged for continuously calculating the virtual sensor output value (y) as an average value of the signal output values (y1, y2,...,y). The average value can be calculated as a geometrical or arithmetical mean Value of the signal output values (y1, y2. . . . , y) a median value or a combination of mean and median, Such as the average of the two middle values…”)

Regarding Claim 10: Maity and Roverso teach The method according to claim 1, wherein the configuring a set of virtual sensors in the physical system includes 
Maity teaches positioning the virtual sensors in the given physical system to maintain spatial consistency with the physical sensors and activating the virtual sensors in accordance with a given timing to maintain temporal consistency with the physical sensors. (Figure 10 [shown in Claim 1] and pg. 3 ¶2 Maity teaches to perform a time-depth correction, i.e. temporal-spatial consistency “…Well logs have been used to obtain seismic to well ties to do a preliminary time-depth conversion after undertaking the initial data processing and conditioning steps…”)

Regarding Claim 11 (substantially similar to Claim 1): A computer processing system for integrating plural sources of information to obtain values for one or more specified parameters of a defined physical system, the computer processing system comprising: one or more processing units configured for: 
Maity teaches acquiring a plurality of modalities of data from a plurality of sources in the physical system, and (Pg. 4 ¶3 Maity teaches using well logs, conventional seismic and microseismic data, plurality of modality and plurality of sources in the physical system “…The proposed workflow includes using well logs, conventional seismic and microseismic data together to characterize fault induced fractures in the reservoir…”)
Maity teaches converting each of the modalities of data into attributes of data of a first of the modalities of data, (Figure 10 [shown above in Claim 1] Pg. 3 ¶2 Maity teaches generating having actual seismic data, i.e. first type of modalities, and converting well log data, a second type, into a synthetic trace “…The synthetic trace is compared with the actual seismic trace extracted from a volume around the actual well track and major reflectors are matched. Figure 10 shows the workflow used in this process including a sample "tie" obtained at one of the wells…”)
Maity teaches including acquiring data of a first modality from a set of physical sensors in the given physical system, acquiring data of a second modality from the given physical system, (Abstract Maity teaches using data acquired from a reservoir, specifically, microseismic, seismic, and well log, at least a first modalities and a second modalities “…The approach shared in this paper can be applied to any type of reservoir setting with microseismic, seismic and well log data being available. What we present is a workflow to integrate these data types to generate useful property predictions including important rock property estimates with the aim of obtaining useable reservoir property maps to aid in reservoir development.…”)
Maity teaches integrating the data of the first modality and the data of the second modality (Figure 1 [shown above in Claim 1] and pg. 5 description Maity teaches creating an integrated reservoir characterization based on at least a first and second data modalities, displayed in the figure as MEQ Data, Seismic Data, and Well log data “…Figure 1- Integrated workflow for reservoir characterization – outline…”)
Maity teaches to retain a locality of information of the data of the second modality and to retain the locality of information of the data of the second modality, (Figure 2 [shown above in Claim 1], Figure 3 [shown above in Claim 1], and Pg. 2 ¶2 Maity teaches the location and velocity are part of the data obtained and use throughout the modeling “The triggered data is run through an advanced ANN based autopicker (Aminzadeh 2011) and the picks obtained are used to generate phase cards for use with inversion algorithms for both location and velocity. HypoDD (Waldhauser 2001) is used to obtain hypocentral locations using the event arrival times based on generated phase data as well as initial crustal model obtained from Southern California Earthquake Center.”)
Maity teaches including configuring a computer system as a simulator (Pg. 2 ¶2 Maity teaches generating a model using SimulPS, i.e. a simulator “…The hypocenters obtained are then used to generate better velocity models by using SimulPS inversion algorithm (Thurber 1993) which uses the phase information along with preliminary velocity model estimates and progressively iterates over all of the phase data available to provide final velocity estimates. Figure 3a shows the phase data with the hypocentral locations in a 3D location plot close to an operational injection well while Figure 3b shows the final velocity estimate map (grid data) obtained from one of the SimulPS runs…”)
Maity teaches and with settings of the plurality of physical sensors, (Continuing Pg. 2 ¶3 Maity teaches using known sensor array spread, i.e. plurality of physical sensors, to determine the final velocity models, i.e. simulation “…After adequate iterations involving removal of bad phase data and improving coverage by considering adequate events based on known sensor array spread, the final velocity models are obtained and used as a baseline estimate for the area of interest…”)
Maity teaches mimic measurements of the data of the second modality through the use of weighted virtual measurements … and through the use of a weighted virtual measurement (Pg. 3 ¶3 Maity teaches using seismic data, first modality, to determine properties of porosity/density i.e. second modality using an artificial neural network, i.e. weighted virtual measurement “…The final seismic volume and logs obtained are then used together to predict reservoir properties such as porosity and density maps using an ANN based approach. Seismic attributes (Chopra 2007) are calculated from the actual seismic data and these attributes are used as inputs in a supervised ANN autopicking algorithm which tries to match for the desired property as the output…”)
Maity teaches the first modality to convert the data of the second modality to data of the first modality; and (Pg. 3 ¶2 Maity teaches to use seismic data, i.e. first type, and converting the data of resistivity log, i.e. second modality, to a pseudo sonic log, i.e. first modality “…Due to the absence of sonic logs in most wells, pseudo sonic logs are generated using resistivity log data. Two wells with sonic data available are used to obtain a generalized relationship between sonic travel time and resistivity and the relation is used with other wells to obtain pseudo sonic logs…”)
Maity teaches combining the data of the first modality and the data of the second modality converted to data of the first type to obtain values for a specified attribute of the given physical system. (Continuing Pg. 3 ¶2 Maity teaches combining the first and second data type to obtain impedance logs, i.e. a specified attribute “…The logs obtained are then combined with density data to generate impedance logs. The reflection coefficients obtained are then convolved with a selected seismic wavelet to obtain a synthetic seismic trace…”)

Maity does not appear to explicitly disclose
configuring a set of virtual sensors in the physical system, using the virtual sensors to 
configuring the simulator with settings of the set of virtual sensors to mimic collection of data of 

However, Roverso teaches configuring a set of virtual sensors in the physical system, using the virtual sensors to and configuring the simulator with settings of the set of virtual sensors to mimic collection of data of ([0085] Roverso teaches the use of virtual sensors to derive data from measured dated, i.e. mimic the physical system “…More specifically, in this embodiment of the invention each of the empirical models (NN, NN,..., NN) are arranged for being trained using empirical data (ED) resulting from natural processes (NP) or man made processes (MMP). In an embodiment of the invention the empirical data are historical measurement data from where the virtual sensor system (VS) is arranged. The empirical data (ED) of the un-measured quantity can be derived either from actual measurement campaigns with temporarily installed sensor systems (S. and S) with sensor values (I and I) as well as in combination with fixed sensors (S. S. . . . . S)…”)
Maity and Roverso are analogous art because they are from the same field of endeavor, characterization and modeling incorporating a neural network.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the mimic measurements of the data of the second modality through the use of weighted virtual measurements as disclosed by Maity by as configuring a set of virtual sensors in the physical system, using the virtual sensors and configuring the simulator with settings of the set of virtual sensors to mimic collection of data disclosed by Roverso.
One of ordinary skill in the art would have been motivated to make this modification in order to process the model because collecting additional data is too costly and may be impractical as discussed by Roverso in [0023] “…Virtual sensing techniques, also known as soft or proxy sensing, are software-based techniques used to provide feasible and economical alternatives to costly or unpractical physical measurement devices and sensor systems. A virtual sensing system uses information available from other on-line measurements and process parameters to calculate an estimate of the quantity of interest…”

Regarding Claim 16 (substantially similar to Claim 1): An article of manufacture comprising: at least one tangible computer readable hardware device having computer readable program code logic tangibly embodied therein to integrate plural sources of information to obtain values for specified parameters of a given physical system, the computer readable program code logic, when executing on a computer, performing the following: 
Maity teaches acquiring a plurality of modalities of data from a plurality of sources in the physical system, and (Pg. 4 ¶3 Maity teaches using well logs, conventional seismic and microseismic data, plurality of modalities and plurality of sources in the physical system “…The proposed workflow includes using well logs, conventional seismic and microseismic data together to characterize fault induced fractures in the reservoir…”)
Maity teaches converting each of the types of modality into attributes of data of a first of the modality of data, (Figure 10 [shown above in Claim 1] Pg. 3 ¶2 Maity teaches generating having actual seismic data, i.e. first type of modality, and converting well log data, a second type, into a synthetic trace “…The synthetic trace is compared with the actual seismic trace extracted from a volume around the actual well track and major reflectors are matched. Figure 10 shows the workflow used in this process including a sample "tie" obtained at one of the wells…”)
Maity teaches including acquiring data of a first modality from a set of physical sensors in the given physical system, acquiring data of a second modality from the given physical system, (Abstract Maity teaches using data acquired from a reservoir, specifically, microseismic, seismic, and well log, at least a first modality and a second modality “…The approach shared in this paper can be applied to any type of reservoir setting with microseismic, seismic and well log data being available. What we present is a workflow to integrate these data types to generate useful property predictions including important rock property estimates with the aim of obtaining useable reservoir property maps to aid in reservoir development.…”)
Maity teaches integrating the data of the first modality and the data of the second modality (Figure 1 [shown above in Claim 1] and pg. 5 description Maity teaches creating an integrated reservoir characterization based on at least a first and second modality, displayed in the figure as MEQ Data, Seismic Data, and Well log data “…Figure 1- Integrated workflow for reservoir characterization – outline…”)
Maity teaches to retain a locality of information of the data of the second modality and to retain the locality of information of the data of the second modality (Figure 2 [shown above in Claim 1], Figure 3 [shown above in Claim 1], and Pg. 2 ¶2 Maity teaches the location and velocity are part of the data obtained and use throughout the modeling “The triggered data is run through an advanced ANN based autopicker (Aminzadeh 2011) and the picks obtained are used to generate phase cards for use with inversion algorithms for both location and velocity. HypoDD (Waldhauser 2001) is used to obtain hypocentral locations using the event arrival times based on generated phase data as well as initial crustal model obtained from Southern California Earthquake Center.”)
Maity teaches including configuring a computer system as a simulator (Pg. 2 ¶2 Maity teaches generating a model using SimulPS, i.e. a simulator “…The hypocenters obtained are then used to generate better velocity models by using SimulPS inversion algorithm (Thurber 1993) which uses the phase information along with preliminary velocity model estimates and progressively iterates over all of the phase data available to provide final velocity estimates. Figure 3a shows the phase data with the hypocentral locations in a 3D location plot close to an operational injection well while Figure 3b shows the final velocity estimate map (grid data) obtained from one of the SimulPS runs…”)
Maity teaches and with settings of the plurality of physical sensors, (Continuing Pg. 2 ¶3 Maity teaches using known sensor array spread, i.e. plurality of physical sensors, to determine the final velocity models, i.e. simulation “…After adequate iterations involving removal of bad phase data and improving coverage by considering adequate events based on known sensor array spread, the final velocity models are obtained and used as a baseline estimate for the area of interest…”)
Maity teaches mimic measurements of the data of the second modality through the use of weighted virtual measurements and through the use of a weighted virtual measurement (Pg. 3 ¶3 Maity teaches using seismic data, first modality, to determine properties of porosity/density i.e. second modality using an artificial neural network, i.e. weighted virtual measurement “…The final seismic volume and logs obtained are then used together to predict reservoir properties such as porosity and density maps using an ANN based approach. Seismic attributes (Chopra 2007) are calculated from the actual seismic data and these attributes are used as inputs in a supervised ANN autopicking algorithm which tries to match for the desired property as the output…”)
Maity teaches the first modality to convert the data of the second modality to data of the first modality; and (Pg. 3 ¶2 Maity teaches to use seismic data, i.e. first modality, and converting the data of resistivity log, i.e. second modality, to a pseudo sonic log, i.e. first modality “…Due to the absence of sonic logs in most wells, pseudo sonic logs are generated using resistivity log data. Two wells with sonic data available are used to obtain a generalized relationship between sonic travel time and resistivity and the relation is used with other wells to obtain pseudo sonic logs…”)
Maity teaches combining the data of the first type and the data of the second type converted to data of the first modality to obtain values for a specified attribute of the given physical system. (Continuing Pg. 3 ¶2 Maity teaches combining the first and second modality to obtain impedance logs, i.e. a specified attribute “…The logs obtained are then combined with density data to generate impedance logs. The reflection coefficients obtained are then convolved with a selected seismic wavelet to obtain a synthetic seismic trace…”)

Maity does not appear to explicitly disclose
configuring a set of virtual sensors in the physical system, using the virtual sensors to 
configuring the simulator with settings of the set of virtual sensors to mimic collection of data of 

However, Roverso teaches configuring a set of virtual sensors in the physical system, using the virtual sensors to and configuring the simulator with settings of the set of virtual sensors to mimic collection of data of ([0085] Roverso teaches the use of virtual sensors to derive data from measured dated, i.e. mimic the physical system “…More specifically, in this embodiment of the invention each of the empirical models (NN, NN,..., NN) are arranged for being trained using empirical data (ED) resulting from natural processes (NP) or man made processes (MMP). In an embodiment of the invention the empirical data are historical measurement data from where the virtual sensor system (VS) is arranged. The empirical data (ED) of the un-measured quantity can be derived either from actual measurement campaigns with temporarily installed sensor systems (S. and S) with sensor values (I and I) as well as in combination with fixed sensors (S. S. . . . . S)…”)
Maity and Roverso are analogous art because they are from the same field of endeavor, characterization and modeling incorporating a neural network.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the mimic measurements of the data of the second modality through the use of weighted virtual measurements as disclosed by Maity by as configuring a set of virtual sensors in the physical system, using the virtual sensors to and configuring the simulator with settings of the set of virtual sensors to mimic collection of data of disclosed by Roverso.
One of ordinary skill in the art would have been motivated to make this modification in order to process the model because collecting additional data is too costly and may be impractical as discussed by Roverso in [0023] “…Virtual sensing techniques, also known as soft or proxy sensing, are software-based techniques used to provide feasible and economical alternatives to costly or unpractical physical measurement devices and sensor systems. A virtual sensing system uses information available from other on-line measurements and process parameters to calculate an estimate of the quantity of interest…”

Claims 2-7, 9, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Maity et al., Reservoir Characterization of an Unconventional Reservoir by Integrating Microseismic, Seismic, and Well Log Data (hereinafter ‘Maity’) in view of
Roverso, U.S. Patent Application Publication 2011/0313958 A1 further in view of 
Watanabe et al., “Streamline-Based Time Lapse Seismic Data Integration Incorporating Pressure and Saturation Effects” (hereinafter ‘Watanabe’).

Regarding Claim 2: Maity and Roverso teach The method according to claim 1, wherein: 
Maity teaches the acquiring data of a second modality from the given physical system includes (As found in Claim 1 Abstract Maity teaches using data acquired from a reservoir, specifically, microseismic, seismic, and well log, at least a first type and a second modality “…The approach shared in this paper can be applied to any type of reservoir setting with microseismic, seismic and well log data being available. What we present is a workflow to integrate these data types to generate useful property predictions including important rock property estimates with the aim of obtaining useable reservoir property maps to aid in reservoir development.…”)
Roverso teaches the using the virtual sensors to (As found in Claim 1 [0085] Roverso teaches the use of virtual sensors to derive data from measured dated, i.e. mimic the physical system “…More specifically, in this embodiment of the invention each of the empirical models (NN, NN,..., NN) are arranged for being trained using empirical data (ED) resulting from natural processes (NP) or man made processes (MMP). In an embodiment of the invention the empirical data are historical measurement data from where the virtual sensor system (VS) is arranged. The empirical data (ED) of the un-measured quantity can be derived either from actual measurement campaigns with temporarily installed sensor systems (S. and S) with sensor values (I and I) as well as in combination with fixed sensors (S. S. . . . . S)…”)
Maity teaches mimic measurements of the data of the second modality through the use of weighted virtual measurements includes using the virtual sensors to mimic measurements of the data of the second modality through the use of weighted virtual measurements (As found in Claim 1 Pg. 3 ¶3 Maity teaches using seismic data, first type, to determine properties of porosity/density i.e. second modality using an artificial neural network, i.e. weighted virtual measurement “…The final seismic volume and logs obtained are then used together to predict reservoir properties such as porosity and density maps using an ANN based approach. Seismic attributes (Chopra 2007) are calculated from the actual seismic data and these attributes are used as inputs in a supervised ANN autopicking algorithm which tries to match for the desired property as the output…”)

Maity and Roverso do not appear to explicitly disclose
acquiring the data of the second modality along a specified trace in the system 
along said specified trace.

However, Watanabe teaches acquiring the data of the second modality along a specified trace in the system and along said specified trace (Pg. 20 ¶2 Watanabe teaches using the neural network to transform the data along the seismic traces“…The acoustic impedance logs at the wells are used as training data for a neural network to construct the non-linear operator that transforms the seismic traces into the equivalent acoustic impedance response…”)
Maity, Roverso, and Watanabe are analogous art because they are from the same field of endeavor, characterization and modeling incorporating a neural network.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the acquiring data of a second modality from the given physical system as disclosed by Maity and Roverso by as acquiring the data of the second modality along a specified trace in the system and along said specified trace disclosed by Watanabe.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the computational efficiency of the model as discussed by Watanabe in the abstract “…The novelty of the method lies in the analytic sensitivity computations which make it computationally efficient for high resolution geologic models. We demonstrate the versatility of our approach by implementing it in a finite difference simulator which incorporates detailed physical processes, while the streamline trajectories provide for rapid evaluation of the sensitivities…”

Regarding Claim 3: Maity, Roverso, and Watanabe teach The method according to claim 2, wherein the configuring 
Watanabe teaches a set of virtual sensors in the physical system includes virtually positioning the set of virtual sensors on said specified trace in the system. (Pg. 2 ¶6 Watanabe teaches the simulated wave propagation and the direct seismic trace attributes “…seismic forward model based integration between the direct seismic traces attributes (e.g., reflection amplitude) and the simulated seismic responses via seismic wave propagation modeling…”)

Regarding Claim 4: Maity, Roverso, and Watanabe teach The method according to claim 3, 
Watanabe teaches wherein the data of the second modality comprises saturation measurements of a plurality of seismic traces. (Pg. 7 ¶2 Watanabe teaches the integration of saturation measurements “…In this paper, we carry out the data integration in a sequential manner starting with pressure data first followed by the saturation changes and then the well production information. The sequential framework is analogous to the structured approach used in the industry (Williams et al., 1998; Cheng et al., 2008) and accounts for the different length scales associated with different data types…”)

Regarding Claim 5: Maity, Roverso, and Watanabe teach The method according to claim 4, 
Watanabe teaches wherein the set of virtual sensors mimic the saturation measurements. (Pg. 10 ¶1 Watanabe teaches simulator generates the model incorporating saturation “…The observation data is generated from the reference model using a commercial reservoir simulator. These include well production data and 2-D maps of saturation and pressure changes between 260 days and 1560 days from the start of production…”)

Regarding Claim 6: Maity, Roverso, and Watanabe teach The method according to claim 5, 
Watanabe teaches wherein the seismic traces are along the set of virtual sensors. (Pg. 2 ¶7 Watanabe teaches creating synthetic amplitude traces “…used the convolution of a wavelet with the seismic reflection coefficients, creating a set of synthetic amplitude traces and generate maps of the summation of negative amplitude…”)

Regarding Claim 7: Maity and Roverso teach The method according to claim 1, 
Maity teaches the set of virtual sensors mimic production wells in the reservoir. (Abstract Maity teaches including product wells in the model “…The field involves microseismic data acquisition being done continually as part of the field monitoring operations and extensive well control due to the presence of large number of injection and production wells and finally a 3D conventional seismic survey done to try and better define the reservoir…”)

Maity and Roverso do not appear to explicitly disclose
wherein the system is a reservoir including oil and water

However, Watanabe teaches wherein the system is a reservoir including oil and water (Pg. 20 ¶2 Watanabe teaches the model including oil and water “…We set up a simple model which is a 1-D homogeneous model with one injector and one producer at the two ends as shown in Fig. 3. It is similar to a core flood experiment. The system is two phase oil and water…”)
Maity, Roverso, and Watanabe are analogous art because they are from the same field of endeavor, characterization and modeling incorporating a neural network.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the acquiring data of a second modality from the given physical system as disclosed by Maity and Roverso by as wherein the system is a reservoir including oil and water disclosed by Watanabe.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the computational efficiency of the model as discussed by Watanabe in the abstract “…The novelty of the method lies in the analytic sensitivity computations which make it computationally efficient for high resolution geologic models. We demonstrate the versatility of our approach by implementing it in a finite difference simulator which incorporates detailed physical processes, while the streamline trajectories provide for rapid evaluation of the sensitivities…”

Regarding Claim 9: Maity and Roverso teach The method according to claim 1, wherein the combining the data of the first modality and the data of the second modality converted to data of the first type includes 

Maity and Roverso do not appear to explicitly disclose
computing sensitivities for the physical sensors and the virtual sensors 
using an adjoint functionality of the simulator; and

However, Watanabe teaches computing sensitivities for the physical sensors and the virtual sensors (Pg. 4 ¶2 Watanabe teaches using sensitivies for integration of the data and saturation calculations “…In this section, we first discuss the mathematical details related to sensitivity computations in streamline-based seismic data integration. The derivations of sensitivity formulation include time of flight sensitivity, saturation front arrival time sensitivity, water saturation sensitivity and pressure drop sensitivity…”)
Watanabe teaches using an adjoint functionality of the simulator; and (Pg. 3 ¶1 Watanabe teaches calibrating the model using adjoint method“…calibrated the grid cell porosity and permeability using a quasi-Newton method with the objective function gradient calculated by an adjoint method…”)
Maity, Roverso, and Watanabe are analogous art because they are from the same field of endeavor, characterization and modeling incorporating a neural network.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the combining the data of the first modality and the data of the second modality as disclosed by Maity and Roverso by as computing sensitivities for the physical sensors and the virtual sensors using an adjoint functionality of the simulator disclosed by Watanabe.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the computational efficiency of the model as discussed by Watanabe in the abstract “…The novelty of the method lies in the analytic sensitivity computations which make it computationally efficient for high resolution geologic models. We demonstrate the versatility of our approach by implementing it in a finite difference simulator which incorporates detailed physical processes, while the streamline trajectories provide for rapid evaluation of the sensitivities…”

Regarding Claim 12 (substantially similar to Claim 2): Maity and Roverso teach The computer processing system according to claim 11, wherein: 
Maity teaches the acquiring data of a second modality from the given physical system includes (As found in Claim 11 Abstract Maity teaches using data acquired from a reservoir, specifically, microseismic, seismic, and well log, at least a first type and a second modality “…The approach shared in this paper can be applied to any type of reservoir setting with microseismic, seismic and well log data being available. What we present is a workflow to integrate these data types to generate useful property predictions including important rock property estimates with the aim of obtaining useable reservoir property maps to aid in reservoir development.…”)
Roverso teaches using the virtual sensors to (As found in Claim 11 [0085] Roverso teaches the use of virtual sensors to derive data from measured dated, i.e. mimic the physical system “…More specifically, in this embodiment of the invention each of the empirical models (NN, NN,..., NN) are arranged for being trained using empirical data (ED) resulting from natural processes (NP) or man made processes (MMP). In an embodiment of the invention the empirical data are historical measurement data from where the virtual sensor system (VS) is arranged. The empirical data (ED) of the un-measured quantity can be derived either from actual measurement campaigns with temporarily installed sensor systems (S. and S) with sensor values (I and I) as well as in combination with fixed sensors (S. S. . . . . S)…”)
Maity teaches mimic measurements of the data of the second modality through the use of weighted virtual measurements includes using the virtual sensors to mimic measurements of the data of the second modality through the use of weighted virtual measurements (As found in Claim 11 Pg. 3 ¶3 Maity teaches using seismic data, first modality, to determine properties of porosity/density i.e. second modality using an artificial neural network, i.e. weighted virtual measurement “…The final seismic volume and logs obtained are then used together to predict reservoir properties such as porosity and density maps using an ANN based approach. Seismic attributes (Chopra 2007) are calculated from the actual seismic data and these attributes are used as inputs in a supervised ANN autopicking algorithm which tries to match for the desired property as the output…”)

Maity and Roverso do not appear to explicitly disclose
acquiring the data of the second modality along a specified trace in the system
along said specified trace.

However, Watanabe teaches acquiring the data of the second modality along a specified trace in the system and along said specified trace (Pg. 20 ¶2 Watanabe teaches using the neural network to transform the modality along the seismic traces“…The acoustic impedance logs at the wells are used as training data for a neural network to construct the non-linear operator that transforms the seismic traces into the equivalent acoustic impedance response…”)
Maity, Roverso, and Watanabe are analogous art because they are from the same field of endeavor, characterization and modeling incorporating a neural network.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the acquiring data of a second modality from the given physical system as disclosed by Maity and Roverso by as acquiring the data of the second modality along a specified trace in the system and along said specified trace disclosed by Watanabe.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the computational efficiency of the model as discussed by Watanabe in the abstract “…The novelty of the method lies in the analytic sensitivity computations which make it computationally efficient for high resolution geologic models. We demonstrate the versatility of our approach by implementing it in a finite difference simulator which incorporates detailed physical processes, while the streamline trajectories provide for rapid evaluation of the sensitivities…”

Regarding Claim 13 (substantially similar to Claim 3): Maity, Roverso, and Watanabe teach The computer processing system according to claim 12, wherein the configuring 
Watanabe teaches a set of virtual sensors in the physical system includes virtually positioning the set of virtual sensors on said specified trace in the system. (Pg. 2 ¶6 Watanabe teaches the simulated wave propagation and the direct seismic trace attributes “…seismic forward model based integration between the direct seismic traces attributes (e.g., reflection amplitude) and the simulated seismic responses via seismic wave propagation modeling…”)

Regarding Claim 14 (substantially similar to Claim 4): Maity, Roverso, and Watanabe teach The computer processing system according to claim 13, 
Watanabe teaches wherein the data of the second modality comprises saturation measurements of a plurality of seismic traces. (Pg. 7 ¶2 Watanabe teaches the integration of saturation measurements “…In this paper, we carry out the data integration in a sequential manner starting with pressure data first followed by the saturation changes and then the well production information. The sequential framework is analogous to the structured approach used in the industry (Williams et al., 1998; Cheng et al., 2008) and accounts for the different length scales associated with different data types…”)

Regarding Claim 15 (substantially similar to Claim 5): Maity, Roverso, and Watanabe teach The computer processing system according to claim 14, 
Watanabe teaches wherein the set of virtual sensors mimic the saturation measurements. (Pg. 10 ¶1 Watanabe teaches simulator generates the model incorporating saturation “…The observation data is generated from the reference model using a commercial reservoir simulator. These include well production data and 2-D maps of saturation and pressure changes between 260 days and 1560 days from the start of production…”)

Regarding Claim 17 (substantially similar to Claim 2): Maity and Roverso teach The article of manufacture according to claim 16, wherein:
Maity teaches the acquiring data of a second modality from the given physical system includes (As found in Claim 17 Abstract Maity teaches using data acquired from a reservoir, specifically, microseismic, seismic, and well log, at least a first type and a second modality “…The approach shared in this paper can be applied to any type of reservoir setting with microseismic, seismic and well log data being available. What we present is a workflow to integrate these data types to generate useful property predictions including important rock property estimates with the aim of obtaining useable reservoir property maps to aid in reservoir development.…”)
Roverso teaches using the virtual sensors to (As found in Claim 17 [0085] Roverso teaches the use of virtual sensors to derive data from measured dated, i.e. mimic the physical system “…More specifically, in this embodiment of the invention each of the empirical models (NN, NN,..., NN) are arranged for being trained using empirical data (ED) resulting from natural processes (NP) or man made processes (MMP). In an embodiment of the invention the empirical data are historical measurement data from where the virtual sensor system (VS) is arranged. The empirical data (ED) of the un-measured quantity can be derived either from actual measurement campaigns with temporarily installed sensor systems (S. and S) with sensor values (I and I) as well as in combination with fixed sensors (S. S. . . . . S)…”)
Maity teaches mimic measurements of the data of the second modality through the use of weighted virtual measurements includes using the virtual sensors to mimic measurements of the data of the second modality through the use of weighted virtual measurements (As found in Claim 17 Pg. 3 ¶3 Maity teaches using seismic data, first modality, to determine properties of porosity/density i.e. second modality using an artificial neural network, i.e. weighted virtual measurement “…The final seismic volume and logs obtained are then used together to predict reservoir properties such as porosity and density maps using an ANN based approach. Seismic attributes (Chopra 2007) are calculated from the actual seismic data and these attributes are used as inputs in a supervised ANN autopicking algorithm which tries to match for the desired property as the output…”)

Maity and Roverso do not appear to explicitly disclose
acquiring the data of the second modality along a specified trace in the system
along said specified trace.

However, Watanabe teaches acquiring the data of the second type along a specified trace in the system and along said specified trace (Pg. 20 ¶2 Watanabe teaches using the neural network to transform the modality along the seismic traces“…The acoustic impedance logs at the wells are used as training data for a neural network to construct the non-linear operator that transforms the seismic traces into the equivalent acoustic impedance response…”)
Maity, Roverso, and Watanabe are analogous art because they are from the same field of endeavor, characterization and modeling incorporating a neural network.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the acquiring data of a second modality from the given physical system as disclosed by Maity and Roverso by as acquiring the data of the second modality along a specified trace in the system and along said specified trace disclosed by Watanabe.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the computational efficiency of the model as discussed by Watanabe in the abstract “…The novelty of the method lies in the analytic sensitivity computations which make it computationally efficient for high resolution geologic models. We demonstrate the versatility of our approach by implementing it in a finite difference simulator which incorporates detailed physical processes, while the streamline trajectories provide for rapid evaluation of the sensitivities…”

Regarding Claim 18 (substantially similar to Claim 3):  Maity, Roverso, and Watanabe teach The article of manufacture according to claim 17, wherein the configuring 
Watanabe teaches a set of virtual sensors in the physical system includes virtually positioning the set of virtual sensors on said specified trace in the system. (Pg. 2 ¶6 Watanabe teaches the simulated wave propagation and the direct seismic trace attributes “…seismic forward model based integration between the direct seismic traces attributes (e.g., reflection amplitude) and the simulated seismic responses via seismic wave propagation modeling…”)

Regarding Claim 19 (substantially similar to Claim 4): Maity, Roverso, and Watanabe teach The article of manufacture according to claim 18, 
Watanabe teaches wherein the data of the second modality comprises saturation measurements of a plurality of seismic traces. (Pg. 7 ¶2 Watanabe teaches the integration of saturation measurements “…In this paper, we carry out the data integration in a sequential manner starting with pressure data first followed by the saturation changes and then the well production information. The sequential framework is analogous to the structured approach used in the industry (Williams et al., 1998; Cheng et al., 2008) and accounts for the different length scales associated with different data types…”)

Regarding Claim 20 (substantially similar to Claim 5): Maity, Roverso, and Watanabe teach The article of manufacture according to claim 19, 
Watanabe teaches wherein the set of virtual sensors mimic the saturation measurements. (Pg. 10 ¶1 Watanabe teaches simulator generates the model incorporating saturation “…The observation data is generated from the reference model using a commercial reservoir simulator. These include well production data and 2-D maps of saturation and pressure changes between 260 days and 1560 days from the start of production…”)

Conclusion
Claims 1-20 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127